              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TOMMY RICE,                                    :      CIVIL NO. 1:19-CV-493
                                               :
       Petitioner,                             :      (Judge Kane)
                                               :
             v.                                :
                                               :      (Magistrate Judge Carlson)
WARDEN FCI MCKEAN,                             :
                                               :
     Respondent.                               :

                            MEMORANDUM ORDER

I.     Statement of Facts and of the Case

       This case involved a federal habeas corpus petition filed by the petitioner,

Tommy Rice, which invited the court to examine the results of a prison disciplinary

hearing that led to the forfeiture of good time and other privileges. (Doc. 1.) Briefly,

the pertinent facts in this case were as follows: On April 3, 2017, at FCI McKean

following a cell search of Rice’s wall locker, Correctional Officer Fadenholz

discovered some suspected contraband, two capsules inside a pill bottle containing

a green leafy substance inside both capsules. (Doc. 10, Ex. 1 Declaration of Matthew

Lavelle ¶ 3, Attach. A, Discipline Hearing Officer (DHO) Report 2970366 at 1, 4.)

Fadenholz secured the cell and took the pill bottle and the suspicious two capsules

to his office. (Id. at 2, 4.) While the correctional officer was attempting to notify his

superiors, Rice entered Fadenholz’s office complaining that he had to use the

bathroom and needed into his cell. (Id.) Officer Fadenholz refused Rice’s request to
                                           1
enter his cell and sent him away from his office. However, undeterred Rice returned

complaining again that he needed access to his cell and his medicine. (Id.) According

to the correctional officer’s account, as he complained Rice kept moving closer to

the desk where the suspicious capsules retrieved by the officer lay. Officer

Fadenholz ordered Rice to “step away from my desk and move back to the doorway,”

but according to the officer Rice refused the order and instead reached over the

computer monitor and grabbed the 2 capsules off the desk. (Id.) Officer Fadenholz

then ordered Rice to “drop the pills and stop,” but Rice refused to obey and fled,

running down the range. (Id.) At that time, Fadenholz immediately locked his office

door and called for assistance. (Id.) Officer Fadenholz’s account was corroborated

in part by prison surveillance videos of the housing unit range. A review of these

videos revealed Rice entering the correctional officer’s office, then leaving quickly

and running down the range. Further video surveillance footage showed Rice

dropping a small object outside a cell where another inmate was seen picking up the

object and placing it under a stairwell. (Doc. 10-1, Attach A at 9.)

      In the wake of this incident Officer Fadenholz issued an Incident Report

charging Rice with violations of (Code 115), Disposing of an Item During a Search,

and, violation of (Code 307), Refusing an Order. (Id. at 4.) On April 26, 2017, the

Disciplinary Hearing Officer (DHO) held a hearing to address the incident report.

(Id., Ex. 1, Attach. A at 1.) During the hearing, the DHO confirmed that Rice


                                          2
understood his rights and had received advanced written notice of the charges against

him. The DHO also confirmed that Rice had requested a staff representative, Dr.

Walt, who was assisting the inmate. (Id.) The DHO hearing record further indicated

that Rice had no documentary evidence to present. While Rice requested a witness

at this hearing, a paramedic named Fraser, Paramedic Fraser was unavailable and

this request was denied. However, the DHO later contacted Fraser, who simply

reported that he had been notified of this April 3 incident, but had not been required

to respond to the scene. (Id.) Rice also testified at the DHO hearing, stating that the

incident report was not true and that he never took anything off the officer’s desk.

(Id. at 1.) According to Rice, he was experiencing a medical emergency and needed

to use the bathroom. (Id.) In Rice’s narrative, he went into the Fadenholz’s office

two different times to ask him to let him back into his cell so he could use the

bathroom. (Id.) When the correctional officer refused to allow him access to the cell,

Rice stated that left the office without seizing any suspected contraband and simply

jogged down the range to relieve the pressure of having to use the bathroom. (Id.)

Rice further insisted that he never dropped any pills on the range, and alleged that

the investigation of the inmate who allegedly picked up the pills did not result in any

citation of that prisoner. (Id.)

       Following this hearing the DHO found that Rice had committed the prohibited

act of obstruction of a search. In reaching this result the DHO considered the


                                          3
reporting officer’s written statement, the video tape recording of the incident, as well

as Rice’s statements. (Id.) The DHO noted that the officer’s report was corroborated

by the video evidence and had greater credence than Rice’s account of these events.

(Id.) Therefore, based upon the greater weight of the evidence, the DHO found that

Rice had committed the prohibited act of (Code 115), Disposing of an Item During

a Search, and sanctioned Rice by disallowing 41 days of Rice’s good conduct time.

(Id. at 3.) A copy of the DHO report was delivered then to Rice on May 5, 2017.

(Id.)

        It was against this factual backdrop that Rice filed the instant federal habeas

corpus petition. Along with his petition, Rice also filed a motion seeking discovery

in the habeas corpus proceeding. (Doc. 2.) We denied Rice’s request for discovery,

(Doc. 11), and finding that Rice was afforded the full panoply of procedural

protections and that there was sufficient evidence to support the prison’s finding of

misconduct, we recommended that this petition be denied. (Doc. 13.) Rice lodged

no objection to this recommendation, which was adopted by the district court. (Doc.

14.) However, Rice now files a series of motions, including a second motion for

further discovery which seek to re-open Rice’s demands for factual discovery. (Doc.

16.) In essence, Rice’s motion for discovery requests that we reconsider its prior

discovery ruling in a case that has now been resolved on its merits.

        For the reasons set forth below, we will decline this invitation to reconsider


                                           4
our prior discovery ruling..

II.   Discussion

      A.     Rice’s Motion to Reconsider Discovery Will Be Denied.

      The legal standards that govern motions to reconsider are both clear, and

clearly compelling. AThe purpose of a motion for reconsideration is to correct

manifest errors of law or fact or to present newly discovered evidence." Harsco Corp.

v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). Typically such a motion should only

be granted in three, narrowly defined circumstances, where there is either : "(1) [an]

intervening change in controlling law, (2) availability of new evidence not

previously available, or (3) need to correct a clear error of law or prevent manifest

injustice". Dodge v. Susquehanna Univ., 796 F.Supp. 829, 830 (M.D. Pa. 1992 ). As

the United States Court of Appeals for the Third Circuit has aptly observed:

      AThe purpose of a motion for reconsideration ... is to correct manifest
      errors of law or fact or to present newly discovered evidence.@ Max's
      Seafood Café, 176 F.3d at 677 (quoting Harsco Corp. v. Zlotnicki, 779
      F.2d 906, 909 (3d Cir.1985)). AAccordingly, a judgment may be altered
      or amended if the party seeking reconsideration shows at least one of
      the following grounds: (1) an intervening change in the controlling law;
      (2) the availability of new evidence that was not available when the
      court granted the motion for summary judgment; or (3) the need to
      correct a clear error of law or fact or to prevent manifest injustice.@ Id.
      (citation omitted).Howard Hess Dental Laboratories Inc. v. Dentsply
      Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010).

      Thus, it is well-settled that a mere disagreement with the court does not

translate into the type of clear error of law which justifies reconsideration of a ruling.


                                            5
Dodge, 796 F.Supp. at 830. Furthermore, "[b]ecause federal courts have a strong

interest in the finality of judgments, motions for reconsideration should be granted

sparingly." Continental Casualty Co. v. Diversified Indus., Inc., 884 F.Supp. 937,

943 (E.D. Pa. 1995). Moreover, it is evident that a motion for reconsideration is not

a tool to re-litigate and reargue issues which have already been considered and

disposed of by the court. Dodge, 796 F.Supp. at 830. Rather, such a motion is

appropriate only where the court has misunderstood a party or where there has been

a significant change in law or facts since the court originally ruled on that issue. See

Above the Belt, Inc. v. Mel Bohannon Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va.

1983).

      In this case we have previously concluded that habeas petitioners have no

absolute right to make discovery demands upon respondents. Rather, decisions on

discovery requests rest in the sound discretion of the court. As the United States

Court of Appeals for the Third Circuit has noted:

      Just as bald assertions and conclusory allegations do not afford a
      sufficient ground for an evidentiary hearing, see Wacht v. Cardwell,
      604 F.2d 1245, 1246 n. 2 (9th Cir.1979), neither do they provide a basis
      for imposing upon the state the burden of responding in discovery to
      every habeas petitioner who chooses to seek such discovery. Under
      Rule 6(a) of the Rules Governing Habeas Corpus Cases Under ' 2254
      the district court has discretion to decide the extent to which discovery
      is appropriate. The Advisory Committee Note to Rule 6 makes clear
      that prior court approval is required to prevent abuse.

Mayberry v. Petsock, 821 F.2d 179, 185 (3d. Cir. 1987)

                                           6
These discovery rules in ' 2254 petitions apply with equal force to federal habeas

petitions under ' 2241. See, e.g., Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D.

Pa. 1979) (explaining that habeas rules are Aapplicable to Section 2241 petitions

through Rule 1(b)@).

      Exercising this discretion, we previously denied this request for discovery,

noting that Rice’s petition challenged the outcome of a disciplinary proceeding. Yet,

substantive attacks on the sufficiency of the evidence in this disciplinary hearing

must meet a demanding legal standard to succeed. A prison disciplinary

determination comports with due process if it is based on “some evidence.” See

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454-56 (1985) (“[T]he

relevant question is whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board”). This standard is minimal and

does not require examination of the entire record, an independent assessment of the

credibility of witnesses, or even a weighing of the evidence. See id. at 455;

Thompson v. Owens, 889 F.2d 500, 501-02 (3d Cir. 1989). Therefore, it is well

settled that the decision of the DHO is entitled to considerable deference by a

reviewing court and must be upheld whenever there is “some evidence” to support

the decision. Hill, 472 U.S. at 457; Elkin v. Fauver, 969 F.2d 48 (3d Cir. 1992);

Thompson v. Owens, 889 F.2d 500 (3d Cir. 1989); Franco v. Kelly, 854 F.2d 584,

588 (2d Cir. 1988); Freeman v. Rideout, 808 F.2d 949, 955 (2d Cir. 1986). Thus, in
                                         7
this setting the “function [of the court] is to determine whether there is some

evidence which supports the decision of the [DHO].” Freeman, 808 F.2d at 954. As

the Supreme Court has observed, the “some evidence” standard is a highly

deferential standard of review, and:

      Ascertaining whether this standard is satisfied does not require
      examination of the entire record, independent assessment of the
      credibility of witnesses, or weighing of the evidence. Instead, the
      relevant question is whether there is any evidence in the record that
      could support the conclusion reached by the disciplinary board.

Hill, 472 U.S. at 455-456.

      Applying this deferential standard, once the reviewing court determines there

is “some evidence” to support the finding of the DHO, the court must reject the

evidentiary challenge by the petitioner and uphold the finding of the DHO. Griffin

v. Spratt, 969 F.2d 16, 22 (3d Cir. 1992); Thompson, 889 F.2d 501; Freeman, 826

F.2d at 954.

      When we ruled upon Rice’s initial discovery request, we found under this

deferential standard of review, which examined whether some evidence supported

the decision of the DHO, that additional discovery was not necessary or proper.

Therefore, in the exercise of our discretion we denied this request.(Doc. 11.)

Notwithstanding Rice’s arguments we find no grounds to reconsider this decision.

There is neither an intervening change in the law nor any newly developed material

change in the facts which would justify reconsideration of this ruling. In particular


                                         8
as we explained in our Report and Recommendation which was adopted by the

district court, nothing in Rice’s speculative argument regarding the possible

existence of exculpatory evidence caused us to conclude that discovery was

necessary here. Further, given the facts before us there is no manifest injustice which

needs to be corrected. Rather, this disciplinary decision was appropriate in light of

the facts before the DHO, a substantive outcome that Rice does not contest.

Therefore, further factual discovery is not warranted and this a motion to reconsider

will be denied.

       An appropriate order follows.

III.   Order

       Accordingly, Rice’s Motion to Reconsider Discovery (Doc. 16) is DENIED.

       So ordered this 27th day of June 2019.

                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          9
